Exhibit 99.1 PRESS RELEASE November 9, 2010 2010-15 Concord, New Hampshire JAG - TSX/NYSE Jaguar Mining Reports Q3 2010 and YTD 2010 Earnings Jaguar Mining Inc. (“Jaguar” or the “Company”) (JAG: TSX/NYSE) reports its financial and operational results for the period ended September 30, 2010.All figures are in U.S. dollars unless otherwise indicated. Q3 2010 Highlights • Q3 2010 net loss of $3.8 million or $0.05 per basic and fully diluted share compared to net income of $6.9 million or $0.09 per basic and fully diluted share in Q3 2009.Net income for Q3 2010 was adversely impacted by higher cash operating costs caused by abnormally high dilution at the Company’s Turmalina Mine. • Q3 2010 gold sales increased to 38,861 ounces at an average price of $1,254 per ounce yielding revenue of $48.7 million compared to Q3 2009 gold sales of 36,314 ounces at an average price of $969 per ounce and revenue of $35.2 million. • Q3 2010 gold production totaled 41,376 ounces at an average cash operating cost of $798 per ounce compared to 41,585 ounces at an average cash operating cost of $451 per ounce during the same period last year (see Non-GAAP Performance Measures).The increase in cash operating costs from the prior year were attributable to a significant decrease in run-of-mine (“ROM”) grades, primarily caused by abnormally high dilution at the Company’s Turmalina operation.Despite the higher cash operating cost per ounce, overall, the Company has witnessed a sequential decline in mining costs over the past several quarters as result of mining efficiencies and other actions. • Q3 2010 average feed grade was 2.96 grams per tonne compared to 4.12 grams per tonne during Q3 2009 or 4.38 grams per tonne excluding Sabará.The Company continued to encounter geo-mechanical issues at Level 3 in the Turmalina Mine (Ore Body A), which resulted in dilution averaging over 30%, more than double the level expected.As indicated by management earlier this year, this condition will continue to have an impact on the grades and production at the Turmalina operation through the balance of 2010 until the ore is mined-out of the upper elevations of the mine and replaced with ore from Level 4 and 5, where development is nearing completion.Levels 4 and 5 of the mine (and below) will employ the cut-and-fill mining method compared to selective sublevel stoping in the higher elevations of the Ore Body A. The change in mining method to cut-and-fill will significantly improve the ROM grade and management estimates the complete changeover to this method will be completed during Q1 2011.The test mining completed with the cut-and-fill process has yielded sharply lower dilution and supports management’s expectations for higher ROM grades. • Q3 2010 gross profit decreased to $178,000 from $11.8 million in Q3 2009. 125 North State Street · Concord, NH03301 · Phone: (603) 224-4800 · Fax: (603) 228-8045 · info@jaguarmining.com · www.jaguarmining.com • Q3 2010 cash provided by operating activities (see Non-GAAP Performance Measures) was $11.3 million compared to $12.9 million in Q3 2009.The decrease was primarily due to the higher average cash operating costs. • Jaguar invested $35.9 million in growth projects in Q3 2010 compared to $27.3 million invested in Q3 2009. • As of September 30, 2010, the Company held cash holdings of $51.6 million, including $2.4 million of restricted cash. Commenting on the Q3 2010 results, Daniel R. Titcomb, Jaguar’s President and CEO stated, “The successful start-up of commercial operations at our third mine and processing facility at Caeté is another important milestone to enhance shareholder value.With this facility complete and running at 2,000 tonnes per day, we believe our three operating facilities have the capability to reach our 2011 production targets.Equally important, the changeover to the new mining method at Turmalina, which is necessary to overcome the geo-mechanical issues encountered, is expected to be fully in-place during Q1 2011.We remain confident the transition to a cut-and-fill method will significantly decrease dilution, lead to improved feed grades into the plant and sharply lower our cash operating costs.” YTD (Jan-Sep) 2010 Highlights • Net loss of $14.3 million or $0.18 per basic and fully diluted share for the nine months ended September 30, 2010 compared to net income of $21.4 million or $0.29 per basic share and $0.28 per fully diluted share for the same period in 2009.The net loss for 2010 was unfavorably impacted by higher costs and by the requirement to recognize non-cash interest expense associated with Jaguar’s 4.5% senior convertible notes, which totaled $6.0 million for the first nine months of 2010. An additional $1.5 million charge taken in Q3 2010 associated with a limited no-cost gold (hedge) collar, which is scheduled to be eliminated during Q4 2010, also negatively impacted the year-to-date loss. • YTD 2010 gold sales totaled 106,397 ounces at an average price of $1,186 per ounce produced revenue of $126.2 million compared to gold sales of 107,754 ounces at an average price of $940 per ounce and revenue of $101.2 million for the same period in 2009. • YTD 2010 gold production totaled 103,185 ounces at an average cash operating cost of $722 per ounce compared to 115,211 ounces at an average cash operating cost of $444 per ounce during the same period last year (see Non-GAAP Performance Measures).The Company’s gold production for the nine months ended September 30, 2010 decreased 10% from the comparable period in 2009 due largely to the geo-mechanical issues at Turmalina. The start-up of Caeté in Q3 2010 offset the shutdown of Jaguar’s Sabará oxide processing plant, which produced 6,360 ounces during the first nine months of 2009 at a cost of $680 per ounce. The Company’s cash operating costs were also impacted by the strengthening of the Brazilian real during 2010, averaging R$1.78 per $1.00 for the first nine months compared to R$2.12 per $1.00 for the same period in 2009. This factor alone accounted for $116 per ounce in Jaguar’s YTD 2010 cash operating costs over the prior year. • Gross profit for the nine months ended September 30, 2010 decreased to $9.6 million from $32.2 million during the same period in 2009. • Cash provided by operating activities during the first nine months of 2010 totaled $19.6 million compared to $30.7 million during the first nine months of 2009. • Jaguar invested $109.2 million in growth projects during the first nine months of 2010, up from the $52.9 million invested during the same period in 2009.The development and completion of the new Caeté operation represented the single largest investment during 2010. • The Company achieved underground development targets of 13.9 km for the nine months ended September 30, 2010; on plan and on pace to reach nearly 19 km for FY 2010. Summary of Key Operating Results The following is a summary of key operating results: Three Months Ended Nine Months Ended September 30 September 30 (unaudited) ($ in 000s, except per share amounts) Gold sales $ Ounces sold Average sales price $ / ounce Gross profit Net income (loss) ) ) Basic income (loss) per share ) ) Diluted income (loss) per share ) ) Weighted avg. # of shares outstanding - basic Weighted avg. # of shares outstanding - diluted Additional details are available in the Company’s filings on SEDAR and EDGAR, including Management’s Discussion and Analysis of Financial Condition and Results of Operations and Interim Consolidated Financial Statements for the period ended September 30, 2010. 2010 Outlook The Company’s production and cash operating cost estimates for 2010 are shown below.Cash operating cost estimates are based on an assumed R$1.75 per $1.00 exchange rate. Estimated Estimated Operation FY 2010 Production Cash Operating Cost (oz) ($/oz) Turmalina 63,233 - 65,733 $
